Citation Nr: 0407747	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  99-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a compensable rating for shrapnel fragment 
wound scars of the right forehead, right chin, right upper 
arm, left lower leg, right middle finger, and left ring 
finger.

3.  Entitlement to service connection for residuals of a 
shrapnel wound of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO rating decision which denied a 
rating in excess of 30 percent for PTSD.  By November 2000 
rating decision the RO granted a 50 percent rating for PTSD, 
effective from January 6, 1999.  In February 2003 the veteran 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the VCAA 
(Veterans Claims Assistance Act of 2000), which redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).

Since the enactment of the VCAA, the RO has not notified the 
veteran of what information and evidence is necessary to 
substantiate his claim and which portion of any such 
information or evidence is to be provided by him and which 
portion must be provided by VA.  This should be done.  The RO 
should also discuss the VCAA in a supplemental statement of 
the case.  

At the hearing in February 2003 the veteran testified that he 
received treatment for his PTSD at the Lyons VA Hospital 
every other month.  Fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In light of Green, the RO should 
obtain any additional treatment records pertaining to the 
veteran's PTSD, and then schedule him for a VA examination to 
assess the current severity of his PTSD.  The record reflects 
that VA treatment records for the veteran dated up to October 
2002 have already been obtained and associated with the 
claims file.

The Board also notes that the veteran has expressed timely 
disagreement with that portion of the February 2002 rating 
decision which denied entitlement to service connection for 
residuals of a shrapnel wound of the right shoulder and 
denied entitlement to a compensable rating for shrapnel 
fragment wound scars of the right forehead, right chin, right 
upper arm, left lower leg, right middle finger, and left ring 
finger.  A remand of these issues is therefore required to 
allow the RO to issue a statement of the case and to give the 
veteran an opportunity to perfect an appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  


Accordingly, the Board remands this case for the following: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim for an increased 
rating and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain treatment 
records for PTSD for the veteran from the 
Lyons VA Hospital from October 2002 to 
the present, which are not currently in 
the claims folder, and associate them 
with the claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  A complete rationale for 
all opinions expressed must be provided.  
The examiner should be requested to 
perform all indicated testing.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation of what the 
assigned score represents.  In addition, 
the examiner should state an opinion as 
to the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

4.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim, with consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


